Mr. Justice Wole
delivered the opinion of the court.
The information in this case does not differ materially from the information in People v. Wys, just decided. The defendant pleaded guilty, but appealed from the judgment. As the information states no public offense, the conviction, despite the plea of guilty, must be reversed in conformance with the principles laid down in the case of People v. García, 23 P. R. R. 678.

Reversed.

Chief Justice Hernández and Justice Aldrey concurred.
Justices del Toro and Hutchison dissented.